Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16541512, filed on 08/15/2019.  Claims 1-20 are now pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/15/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempiak et al. (US PG PUB 20140168396 A1) as cited in the IDS filed on 08/15/2019 in view of Izawa et al. (US PG PUB 20160182864 A1).
With regards to claim 1, Kempiak discloses a method of operating a refrigerator appliance comprising a camera module mounted within a cabinet at a top portion of a chilled chamber (Kempiak, ¶ [0033];  camera used to image fresh food or freezer chamber each time door closes), the method comprising: initiating a first image capture sequence at the camera module (Kempiak, ¶ [ 0029]-[0031];  images are captured of the inside); identifying a first stored item based on a first two-dimensional image of the first image capture sequence (Kempiak, ¶ [0037];  certain items can be detected as not moving for long period of time (first stored item)).
Kembiak does not appear to explicitly disclose determining an internal location of the first stored item within the chilled chamber based on a second two-dimensional image of the first image capture sequence, the second two-dimensional image of the first image capture sequence being captured subsequent to the first two-dimensional image of the first image capture sequence; and recording a descriptor of the first stored item and the internal location of the first stored item.
Izawa discloses determining an internal location of the first stored item within the chilled chamber based on a second two-dimensional image of the first image capture sequence, the second two-dimensional image of the first image capture sequence being captured subsequent to the first two-dimensional image of the first image capture sequence (Izawa, ¶ [0104];  if the captured image contains a change in color detected by the color identifying unit, then it can be presumed that food such as meat has been added to that location as the image colors went from white walls to a reddish color.  The change in color would be detected through different images as the images are captured sequentially in a time setting as disclosed in ¶ 0045); and recording a descriptor of the first stored item and the internal location of the first stored item (Izawa, ¶ [0104];   the captured image of the stored food contains the internal location and informing the user is interpreted as recording a descriptor as something must be shown to the user to show the change of an item placed in the captured location).
Kembiak in view of Izawa are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the captured images of Kembiak by utilizing detecting changes of an item entering a location as taught by Izawa.
The motivation for doing so would have been because utilizing identifying locations and changes in locations of item in a refrigerator allows a user to know how long food as been kept in the same spot and determine its freshness based on time.

With regards to claim 2, Kempiak in view of Izawa further disclose the method of claim 1.  Izawa further discloses wherein the descriptor of the first stored item comprises at least a portion of the first two-dimensional image of the first image capture sequence. (Izawa, ¶ [0104];  the captured images are used to determine if a new item such as food enters the fridge and is reported to the user.  The captured images are interpreted as the descriptor.  Therefore, the initial image is interpreted to be part of the descriptor as the image is used to determine if a new item entered the location).
The motivation for combination is essentially similar to that of claim 1.  Therefore, the rationale used in claim 1 is applied to claim 2.

With regards to claim 5, Kempiak in view of Izawa further disclose the method of claim 1.  However, Kempiak in view of Izawa do not appear to explicitly disclose a second image capture sequence and a second item.  However, it would have been obvious to one of ordinary skill in the art that the method disclosed by Kempiak in view of Izawa could easily be performed a second time to detect a second object.  The claim limitations are essentially similar to those of claim 1 but performed a second time.  Therefore, the rationale used to reject claim 1 is applied to claim 5.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempiak et al. (US PG PUB 20140168396 A1) as cited in the IDS filed on 08/15/2019 in view of Izawa et al. (US PG PUB 20160182864 A1) in further view of Lee et al. (US PG PUB 20160088262 A1) as cited in the IDS filed on 08/15/2019.
With regards to claim 3, Kempiak in view of Izawa further disclose the method of claim 1.  
Kempiak in view of Izawa do not appear to explicitly disclose wherein the descriptor of the first stored item comprises a received two-dimensional image captured separately from the refrigerator appliance.
Lee discloses wherein the descriptor of the first stored item comprises a received two-dimensional image captured separately from the refrigerator appliance (Lee, ¶ [0086];  a pre-stored background image can be generated using a Gaussian model.  Interpreted to be captured separately from the appliance as it is instead generated using a model.  The pre-stored image is used to determine changes in images over time).
Kempiak in view of Izawa and Lee are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the images of Kempiak in view of Izawa by utilizing a pre-stored image not captured from the appliance as taught by Lee.
The motivation for doing so would have been because using a pre-stored image may help save time and processing power as images do not have to be constantly captured and a reference background image can be downloaded and used.

With regards to claim 4, Kempiak in view of Izawa further disclose the method of claim 1.  
Kempiak in view of Izawa do not appear to explicitly disclose wherein determining the internal location of the first stored item comprises identifying a user appendage within the second two-dimensional image of the first image capture sequence, and determining the user appendage crosses a preset fiducial edge of at least one shelf mounted within the chilled chamber
Lee discloses wherein determining the internal location of the first stored item comprises identifying a user appendage within the second two-dimensional image of the first image capture sequence, and determining the user appendage crosses a preset fiducial edge of at least one shelf mounted within the chilled chamber (Lee, ¶ 0098;  Video scan (comprises of images) is used to determine if a user;s arm enters or leaves the refrigerator.  If it enters and leaves, then it is obvious that it is crossing an edge of the shelf to determine whether or not the arm has entered and left).
  Kempiak in view of Izawa and Lee are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the images of Kempiak in view of Izawa by utilizing detecting a user arm as taught by Lee.
The motivation for doing so would have been because detecting a user appendage may be a clear indicator of where the item is located as it could be getting placed there or being removed.

Claim 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempiak et al. (US PG PUB 20140168396 A1) as cited in the IDS filed on 08/15/2019 in view of Izawa et al. (US PG PUB 20160182864 A1) in further view of Marutani et al. (US PG PUB 20160057394 A1)

With regards to claim 8, Kempiak in view of Izawa further disclose the method of claim 1.  
Kempiak in view of Izawa do not appear to explicitly disclose wherein determining the internal location of the first stored item comprises identifying an opened state of a drawer based on one or more two-dimensional images of the first image capture sequence, and 38501659US01/HUSA-877detecting the first stored item within a predetermined bounding area corresponding to the opened state of the drawer.
Marutani discloses wherein determining the internal location of the first stored item comprises identifying an opened state of a drawer based on one or more two-dimensional images of the first image capture sequence, and 38501659US01/HUSA-877detecting the first stored item within a predetermined bounding area corresponding to the opened state of the drawer (Marutani, ¶ 0279-0280;  indication can be provided when a drawer is opened and the location below the image capturing unit is expected to the location of the food and the storage amount is expected to change.
Kempiak in view of Izawa and Marutani are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image capturing in the refrigerator of Kempiak in view of Izawa by utilizing imaging an open drawer and detecting whether or not food has been taken as taught by Marutani.
The motivation for doing so would have been because many refrigerators have drawers that people store food in so it is an extra compartment that can be imaged too in addition to the main compartment.
With regards to claim 9, Kempiak in view of Izawa in further view of Marutani further disclose the method of claim 8.
Marutani further discloses wherein the internal location of the first stored item comprises a first vertical layer within the drawer.  (Marutani, ¶ [0280];  the drawer has four walls and the wall is interpreted as a vertical layer).  
The motivation for combination is essentially similar to that of claim 8.  Therefore, the rationale is applied to claim 9.
With regards to claim 10, Kempiak in view of Izawa in further view of Marutani disclose the method of claim 1.  However, Kempiak in view of Izawa in further view of Marutani do not appear to explicitly disclose a second image capture sequence and a second item.  However, it would have been obvious to one of ordinary skill in the art that the method disclosed by Kempiak in view of Izawa in further view of Marutani could easily be performed a second time to detect a second object.  The claim limitations are essentially similar to those of claim 1 and 8 but performed a second time.  Therefore, the rationale used to reject claim 1 and 8 is applied to claim 10.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the prior art on record and further searched prior art did not disclose nor make obvious the limitations “generating an expanded image of the first stored item and the second stored item spaced apart from the first stored item” in combination with the rest of the limitations from claims 1 and 5.  

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art on record and further searched prior art did not disclose nor make obvious the limitations “determining removal of the first stored item from the chilled chamber based on a second two-dimensional image of the third image capture sequence, the second two- dimensional image of the third image capture sequence being captured subsequent to the first two-dimensional image of third first image capture sequence; and discarding the descriptor of the first stored item and the internal location of the first stored item.”  Specifically, the prior art on record did not disclose using a third capture sequence to detect the first stored item was removed and also discarding the descriptor and location of that first item.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 11, the prior art on record and further searched prior art did not disclose nor make obvious the limitations “determining the internal location of the second stored item further comprises determining the second stored item covers a minimum captured area of the first layer based on the second two-dimensional image of the second image capture sequence, and selecting the internal location of the second stored item as a second vertical layer of the drawer in response to determining the second stored item covers the minimum captured area of the first layer.”  Specifically, it did not disclose the second stored item covering a minimum captured area of the first layer based on the second image of the second image capture sequence.
Claims 12 and 13 are objected to as they depend off of claim 11.

Claim 14 is allowed.
The prior art and further searched prior art did not disclose nor make obvious the limitations “generating an expanded image of the first stored item and the second stored item spaced apart from the first stored item.” Specifically, the prior art did not disclose a first image capture sequence used to identify a first object, a second image capture sequence to identify a second object, and then creating an expanded image containing both items.
Claims 15-20 are allowable as they depend off of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667